Detailed ActionNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Status of claims This office action is responsive to the amendment filed February 16, 2022. As directed by the amendment claims 1-3,13, and 14 have been amended, and claims 16-19 have been added. Thus, claims 1-3,13,14,16-19 are presently pending in this application. 
Claim Rejections - 35 USC § 101
The claimed invention is directed to non-statutory subject matter.  The claims not fall within at least one of the four categories of patent eligible subject matter because Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the
conditions and requirements of this title.
Claims 1-19 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites steps of receiving a combined physiological signal, applying a high pass filter, generating a signal and model signal, applying another high pass filter to generate a second signal and model signal, and applying gating technique to generate a filtered signal based on second signal and model signal. Thus, claim 1 receives data, performs a mathematical calculation/algorithm upon this data to obtain different data, performs additional calculation/algorithm to obtain further data, and performs a final calculation/algorithm to determine final data. This series of operation falls under mathematical concepts grouping of abstract ideas that have been consistently identified by the courts. Independent claim 14 recites similar series of operation to claim 1, thus also falling
within the mathematical concept grouping of abstract ideas. Claim 14 recites additional

way, i.e. nothing is done with the processed/filtered EMG signal in that the processed signal is not used for anything (such as, for example, determining a respiratory effort).
	The dependent claims fail to provide significantly more than judicial exception. Claims 2-3 merely specify parameters of filtering algorithm. Claim 4-12 merely specify the type of data processed and further specify how the data is processed via filtering/gating algorithms. Claims 16-19 merely specify a metric calculated from the data after being processed and filtered, which are well-understood conventional metrics (as evidenced by Hart cited infra).
Claim 13 recites a computer program for causing a computer to carry out the steps of claim 1, which is a generic computer component that merely links the use of mathematical algorithm to the technological environment of computer. Accordingly, none of the pending claims are presently patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonbviousness.
Claims 1-3 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Zarychta (US-6411843-B1; hereinafter known as “Zarychta”), in view of Censi et
Al. (Effect of high-pass filtering on ECG signal on the analysis of patients prone to
atrial fibrillation; hereinafter known as “Censi”) in view of Hart et al. (US20130310699A1; hereinafter known as “Hart”).
	Regarding claim 1, Zarychta teaches a method for generating a filtered EMG signal (See Zarychta col. 2 lines 22-46), the method comprising: obtaining a combined signal (See Zarychta Fig. 2 17,17’), wherein the combined signal comprises an ECG signal and an EMG signal (See Zarychta col. 7 lines 23-45, Fig. 2 17,17’); applying a first high pass filter to the combined signal (See Zarychta Fig. 2: 26); generating an ECG model signal based on the high pass filtered combined signal (See Zarychta Fig. 6B: 76 and see col. 11 lines 18-49); generating a first EMG signal based on at least one of the ECG model signal (See Zarychta Fig 2: 34 output from EMG separating circuit and see col. 11 lines 18-49 and col.12 lines 1-8) and the 
Zarychta is silent to applying a second-high pass filter to the ECG model signal, and instead uses a low pass filter, and is silent to generating a clinical parameter. Censi discloses applying a second-high pass filter the ECG model signal (See Censi Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zarychta with application of a second high pass filter to the ECG model signal to generate a second ECG model signal like taught by Censi to suppress low-frequency baseline wander (See Censi page 428, first full paragraph). 
Zarychta in view of Censi are silent to generating a clinical parameter. Hart teaches generating a clinical parameter (See Hart [0067]-[0068], NRD determined after digital filtering). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zarychta in view of Censi with the generation of a clinal parameter like taught by Hart to show the balance between muscle load and the respiratory muscle capacity (See Hart [0067]). 
Regarding claim 2, Zarychta teaches the first high pass filter has a cutoff frequency of for example less than or equal to 5Hz (See Zarychta col. 7, line 67-col. 8, line 2).
Regarding claim 3, Zarychta teaches the second-high pass filter has a cutoff frequency of greater than or equal to 20Hz (See Zarychta col. 8 lines 16-18).
Regarding claim 14, Zarychta teaches a controller for generating a filtered EMG signal in an EMG measurement system, wherein the controller is adapted to: obtain a combined signal (See Zarychta Fig. 1(system), 14 (controller) Fig. 2 (amp obtain signal)), wherein the combined signal comprises an ECG signal and an EMG signal (See Zarychta col. 7 lines 23-45 and Fig. 2: 17,17’); apply a first high pass filter to the combined signal (See Zarychta Fig.2: 26); generate an ECG model signal based on the high pass filtered combined signal (See Zarychta Fig.6B: 76 and see col.11 lines 18-49); generate a first EMG signal based on at least one of the high pass filtered combined signal and the ECG model signal (See Zarychta Fig.2: 34 output from the EMG separating circuit and see col. 11 lines 18-49 and col. 12 lines 1-8); apply a second high pass filter (See Zarychta Fig. 7: 58 labeled first high pass filter) to the first EMG signal to generate a second EMG signal (See Zarychta Fig.7: output of 58 and to the ECG model signal to generate a second ECG model signal (See Zarychta Fig. 6B: 82 and 98); and generate the filtered EMG signal based on the second EMG signal (See Zarychta Fig.7 output of 56) and the second ECG model by way of a gating technique (See Zarychta Fig. 4 (output of 56) Fig. 6B:82 and 98 gating technique by 56). 
Zarychta is silent to applying a second-high pass filter to the ECG model signal, and generate a clinical EMG parameter. Censi discloses applying a second-high pass filter the ECG model signal (See Censi Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zarychta with application of a second high pass filter to the ECG model signal to generate a second ECG model signal like taught by Censi to suppress low-frequency baseline wander (See Censi page 428 first full paragraph). 
Zarychta in view of Censi is silent to generate a clinical EMG parameter. Hart teaches generating a clinical parameter (See Hart [0067]-[0068], NRD determined after digital filtering).  It would have been obvious to one of ordinary skill in the art before the effective filing date to 
Regarding Claim 15, Zarychta modified by Censi teaches an EMG measurement system comprising: a controller (See Zarychta Figure 1 (system), 14 (controller)) as claimed in claim 14; an EMG electrode adapted to measure the combined signal (See Zarychta Figure 1 and 12a/12b and 16a/16b); and a signal output device for outputting the filtered EMG signal (See Zarychta Fig.2 32 and 36 output filtered EMG signals).
Regarding claim 16, Hart further teaches wherein the clinical parameter comprises a respiratory function metric (See Hart [0066-0067]). 
Regarding claim 17, Heart further teaches the clinical parameter comprises neural respirator drive (NRD) (See Hart [0066-0067]). 
Regarding claim 18, Hart further teaches wherein the clinical parameter comprises a respiratory function metric (See Hart [0066-0067]). 
Regarding claim 19, Hart further teaches to wherein the clinical parameter comprises neural respirator drive (NRD)(See Hart [0066-0067]). 
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zarychta, in
view of Censi in view of Hart as applied to claim 1, and further in view of Derkx et.al (US-
20160228069-A1; hereinafter known as “Derkx”).
Regarding claim 13, Zarychta as modified by Censi in view of Hart teaches a computer program to implement the method of claim 1 (See Zarychta Col. 2 lines 5-10), but is silent to computer program code. Derkx teaches computer program means which is adapted to be run on a computer to implement the method (See Derkx [0020]). It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to provide Zarychta in view of Censi in view of Hart with computer program code to carry out the method of claim 1 like taught by Derkx, to computerize and implement the method (See Derkx [0020]).
Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zarychta, in view of Censi in view of Hart as applied to claim 1 above and further in view of Sullivan (US-11077310-B1; hereinafter known as “Sullivan”), in view of Xue et. al ((Neural-Network-Based Adaptive Matched Filtering for QRS Detection); hereinafter known Xue”).
Regarding claim 4, Zarychta in view of Censi in view of Hart  teaches a method as claimed in 1, wherein the generating of the ECG model signal comprises (See Zarychta Fig. 6B: 76,82,98): generating an enhanced ECG signal by applying a filter to the high pass filtered combined signal. Zarychta and Censi are silent as to applying a matched filter and using ECG template. Sullivan teaches generating an enhanced ECG signal by applying a matched filter (See Sullivan fig. 9 with ECG signal that has been filtered using matched filter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a matched filter to the high pass filtered combined signal of Zarychta in view of Censi in view of Hart as taught by Sullivan to detect the location on the QRS complex (See Sullivan Fig. 9/abstract). The combination of Zarychta, Censi, Hart, and Sullivan fails to disclose the matched filter uses an ECG template. Xue teaches a matched filter uses an ECG template (See Xue abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zarychta in view of Censi in view of Hart and Sullivan with a matched filter using an ECG template light as taught by Xue in order to be able to customize the template based on the ECG signal input. Zarychta teaches identifying peaks in the enhanced ECG signal (See Zarychta Fig. 6A); identifying fiducial points in the high pass filtered combined signal based on the peaks from the enhanced ECG signal (See Zarychta Fig. 6A and see description of drawing 6A-6C col. 11 and 12 beginning at line 58); and generating an ECG model signal based on the high pass filtered combined signal and the fiducial points (See Zarychta Fig. 6B 76,82,98 and See Fig. 6A and see description of drawing 6A-6C col. 11 and 12 beginning at line 58).
Regarding claim 5, Zarychta as modified by Censi, Hart, Sullivan, and Xue teaches a method as claimed in claim 4, wherein the fiducial points comprise R-peaks (See Zarychta Fig 6A between t4 and t5 and see col. 14 lines 3-5, “between t4-t5, fast signal decreases and second slow signal increases in response to R-wave and S wave of ECG3 cycle”).
Regarding claim 7, Zarychta as modified by Censi, Hart, Sullivan, and Xue teaches a method as claimed in claim 4, wherein the generating of the ECG model signal further comprises: computing an ECG cycle of the ECG model signal (See Zarychta Figure 6A, ECG cycles labeled on X axis). Zarychta is silent to computing an ECG template using a single ECG cycle of the ECG model signal and providing the computed ECG template to the matched filter. Xue teaches computing an ECG template using a single ECG cycle of the ECG signal (See Xue abstract and fig. 4 representing input ECG signal with template update) and providing the computed ECG templated to the matched filter (See Xue abstract and see Xue subsection “Matched Filter”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause Zarychta, as modified by Censi, Hart, Sullivan, and Xue, to compute an ECG template as taught by Xue, in order to be able to customize the template based on the ECG signal input (See Xue abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zarychta, in
view of Censi in view of Hart as applied to claim 1 above, and further in view of Kothe et. al (US-20160113587-A1; hereinafter known as “Kothe”).
Regarding claim 6, Zarychta as modified by Censi in view of Hart teaches a method as claimed in claim 1, wherein the ECG model signal is generated between each ECG cycle in the ECG model signal. Zarychta in view of Censi and Hart are silent as to tapering. Kothe teaches tapering between each ECG cycle in the ECG signal (See Kothe [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause Zarychta in view of Censi in view of Hart to further taper the signal like taught by Kothe to smooth the signal to zero amplitude at ends of the window.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over
Zarychta in view of Censi in view of Hart as applied to claim 1 above, and further in view of Tran et. al (US-20200008299-A1; hereinafter known as “Tran”).
Regarding claim 11, Zarychta in view of Censi in view of Hart teaches all of the limitations of the claim except buffering the high pass filtered combined signal after applying the first high pass filter. Tran teaches buffering the high pass filtered combined signal (See Tran [0205]). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zarychta in view of Censi in view of Hart with buffer the high pass filtered combined signal like taught by Tran because buffering would minimize noise and motion artifacts (See Tran [0205]).
Regarding claim 12, Zarychta as modified by Censi in view of Hart and Tran fail to disclose the specific time period of the buffering. Tran teaches buffering the high pass filtered combined signal, wherein the buffering is performed over a time (See Tran [0205]). Applicant has not disclosed that performing buffering over a time period of between 30 seconds and 5 minutes solves any stated problem or is for any particular purpose. Moreover, it appears that the buffering over the undefined time periods of Tran, or those of applicant’s invention, would perform equally well over any time period. Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to perform the buffering of Zarychta as modified with Censi in view of Hart and Tran over a time period between 30 seconds and 5 minutes in order to minimize noise and motion artifacts (See Tran [0205]).
Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome rejections under 35 U.S.C. 101
set forth in this Office action and to include all of the limitations of the base claim and
intervening claims.
The following statement of reasons for indication of allowable subject matter: Regarding claim 8, none of the prior art of record teaches or reasonably suggests computing the root mean 
Response to Arguments
Applicant's arguments filed February 16, 2022 with respect to rejection(s) under 35 U.S.C 101 of claim(s) 1-19 have been fully considered but are not persuasive because the amended claims 1 and 14 reciting “generating a clinical EMG parameter from the generated EMG signal” do not make practical use of the metric or provide means for diagnosis. The clinical EMG parameter is merely a mathematical computation using root mean square of a continuous filtered EMG signal. 
Applicant's arguments concerning the amendments filed February 16, 2022 with respect to rejection(s) under 35 U.S.C 103 specifically regarding the argument that Zarychta in view of Censi does not teach “generating a clinical EMG parameter from the generated EMG signal, have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art that specifically teaches generating a clinical EMG parameter from the generated EMG signal. 



					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/M.R.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/KAYLEE R WILSON/Primary Examiner, Art Unit 3791